STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0490

    Michael Yaggie, Russell Henderson, Brent Torkelson, Robert Maack, Vernon Simmer,
    Robert Westfall, Shannon Maack, Jesse Stuehrenberg, David Emery, Mark Blaufuss,
                            James Blaufuss and Gerald Nordick,
                                        Relators,

                                            vs.

     Superintendent Warren Schmidt and the Rothsay School Board Members (ISD 850),
                                     Respondents.

                                 Filed November 10, 2014
                                         Affirmed
                                     Klaphake, Judge*

                             Office of Administrative Hearings
                              File No. OAH 68-0325-31293


Stephen M. Harris, Neil M Meyer, James M. Njus, Meyer & Njus, P.A., Minneapolis,
Minnesota (for relators)

Stephen M. Knutson, Michelle D. Kenney, Knutson, Flynn & Deans, P.A., Mendota
Heights, Minnesota (for respondents)

Lori Swanson, Attorney General, St. Paul, Minnesota (for respondent Office of
Administrative Hearings)

         Considered and decided by Hooten, Presiding Judge; Johnson, Judge; and

Klaphake, Judge.

                                     SYLLABUS

         Minn. Stat. § 211B.13 (2012) (defining as a felony a person’s promise of anything

of value to induce a voter to vote in a particular way) does not prohibit a school board

*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
from informing property owners of the effect of a referendum on their property taxes as

required by Minn. Stat. § 123B.71 (2012) (directing school boards to provide information

on the effect of a bond issue on local property taxes to the commissioner of education

(the commissioner), and to publish a summary of the commissioner’s response prior to

the referendum).

                                      OPINION

KLAPHAKE, Judge

       Relators, owners of agricultural property in a school district, challenge in a

certiorari appeal the administrative law judge’s dismissal of their complaint against

respondents, the school district’s board and superintendent, in which relators alleged that

respondents violated Minn. Stat. § 211B.13 by inducing them to vote in favor of a bond

referendum by promising not to impose an excess levy if the referendum passed.

                                         FACTS

       In April 2013, four months after the failure of a bond referendum to finance a new

K-12 school building, respondent Board of Independent School District (ISD) 850

(Board) sent a letter to all voting households in the district concerning a new referendum.

The letter said in relevant part:

                      As you view the enclosed proposed tax impact studies
              one can visualize that without the [previously approved]
              $1,500 excess levy, which the Board has promised not to use
              if [this] referendum is successful, all residential homestead
              dwellings under $200,000 will experience a net decrease in
              taxes. As most of the property in our district is ag[ricultural]
              land[,] ag[ricultural] land would carry the largest burden in
              this proposal, just as it did [in] the previous proposal. We as



                                             2
             a school district have no control [of] this fact as the tax
             impact is calculated by state statute.
                   Also enclosed in this information you shall find the
             Review and Comment from the Commissioner of Education.

The referendum passed.

      Relators, both resident and non-resident owners of agricultural property in ISD

850, filed a complaint alleging that the Board had violated Minn. Stat. § 211B.13 (2012)

by promising not to use the excess levy if the referendum was successful, thus inducing

voters to vote for the referendum. The complaint said in relevant part:

             [Respondents] were well aware that the owners of much of
             the “ag. land” [in ISD 850] did not live within the school
             [district’s] voting boundaries and were helpless to oppose the
             referendum. The promise not to use the [Board’s] authority
             to levy the $1500 excess referendum was a promise to pay in
             order to induce the residents to vote in support of the
             referendum.

The complaint was dismissed on the ground that it did not present a prima facie violation

of Minn. Stat. § 211B.13, and relators’ request for reconsideration was denied.

                                         ISSUE

      Did respondents’ letter violate Minn. Stat. § 211B.13?

                                      ANALYSIS

      This court reviews de novo an agency decision that “is based upon the meaning of

words in a statute.” In re Denial of Eller Media Co.’s Application for Outdoor Adver.

Device Permits, 664 N.W.2d 1, 7 (Minn. 2003).

      Minn. Stat. § 211B.13, subd. 1, provides in relevant part:          “[a] person who

willfully, directly or indirectly, . . . promises . . . any money . . . or other thing of



                                            3
monetary value . . . in order to induce a voter to refrain from voting, or to vote in a

particular way, at an election, is guilty of a felony.” Relators argue that, because Minn.

Stat. § 211B.13 includes the word “promises” and respondents’ letter referred to “the

$1,500 excess levy, which [respondents have] promised not to use if the referendum is

successful,” respondents’ letter violated the statute. But respondents could equally well

have said, “the $1,500 excess levy, which respondents will not use if the referendum is

successful” or “the $1,500 excess levy, which respondents will not need to use if the

referendum is successful”; the fact that respondents happened to use the word “promise”

in their letter did not make the letter a violation of Minn. Stat. § 211B.13.

       Campaign promises are a feature of most elections, and any candidate who

promises to lower taxes, reduce government expenses, or improve government services is

promising voters something “of monetary value” possibly, if not probably, “to induce

[them] . . . to vote in a particular way.” Minn. Stat. § 211B.13, subd. 1. A literal

interpretation of the statute leads to the unreasonable and absurd conclusion that any

candidate who makes such a promise should be prosecuted for a felony.                 This

interpretation must be rejected, because a court presumes that “the legislature does not

intend a result that is absurd, impossible of execution, or unreasonable.” Minn. Stat.

§ 645.17 (1) (2012). When a statute is susceptible of more than one interpretation, it is

ambiguous, and a court considers other factors to ascertain the legislature’s intent. Lietz

v. N. States Power Co., 718 N.W.2d 865, 870 (Minn. 2006).




                                              4
        Here, the language of the statute in its entirety indicates the legislature’s intent.

               A person who willfully, directly or indirectly, advances, pays,
               gives, promises, or lends any money, food, liquor, clothing,
               entertainment, or other thing of monetary value, or who
               offers, promises, or endeavors to obtain any money, position,
               appointment, employment, or other valuable consideration, to
               or for a person, in order to induce a voter to refrain from
               voting, or to vote in a particular way, at an election, is guilty
               of a felony.

Minn. Stat. § 211B.13, subd. 1. The legislature clearly intended to prohibit the buying of

votes, with cash or with anything else, in accord with the state’s “legitimate interest in

upholding the integrity of the electoral process itself.” Brown v. Hartlage, 456 U.S. 45,

52, 102 S. Ct. 1523, 1528 (1982) (construing a similar Kentucky statute in the context of

a candidate’s promise to serve for less than the legally mandated salary). Respondents

were not buying or attempting to buy votes for the referendum when they informed voters

of the tax consequences of passing the referendum. Moreover, respondents had both a

First-Amendment right and a statutory obligation to inform voters of these consequences.

See U.S. Const. amend I, Minn. Stat. § 123B.71, subd. 12 (2012).

        Respondents’ letter was protected by the First Amendment. Like the candidate in

Brown who informed voters that he would serve at a reduced salary, respondents sent

their letter

               [to] assist the voters in predicting the effect of their vote. The
               fact that some voters may find their self-interest reflected in
               [an electoral issue] does not place that [issue] beyond the
               reach of the First Amendment. We have never insisted that
               the franchise be exercised without taint of individual benefit;
               indeed, our tradition of political pluralism is partly predicated
               on the expectation that voters will pursue their individual
               good through the political process, and that the summation of


                                                5
              these individual pursuits will further the collective welfare.
              So long as the hoped-for personal benefit is to be achieved
              through the normal processes of government, and not through
              some private arrangement, it has always been, and remains, a
              reputable basis upon which to cast one’s ballot.

Id. at 55-56, 102 S. Ct. at 1530. “[The promised] benefit was to extend beyond those

voters who cast their ballots for Brown, to all taxpayers and citizens. . . . [I]t was

conditioned not on any particular vote or votes, but entirely on the majority’s vote.” Id.

at 58, 102 S. Ct. at 1531.

       Here, as in Brown, the promise not to use the excess levy if the referendum passed

would benefit those who voted against the referendum as well as those who voted for it:

the decrease in property taxes would occur for all owners of homes valued at less than

$200,000, regardless of how they had voted. “[A] promise to confer some ultimate

benefit on the voter, qua taxpayer, citizen, or member of the general public, does not lie

beyond the pale of First Amendment protection.” Id. at 58-59, 102 S. Ct. at 1531-32.

Respondents had a right under the First Amendment to inform voters of the tax

consequences of the referendum.

       Respondents also had a statutory obligation to inform voters of those

consequences; with their letter, they met “the obligation of a school district to educate

voters on the purposes and effects of a district-proposed ballot question.” Abrahamson v.

St. Louis Cnty. Sch. Dist., 819 N.W.2d 129, 140 (Minn. 2012) (Paul Anderson, J.,

concurring).1 Before deciding to hold the referendum, respondents had to inform the


1
  Relators rely on Abrahamson, but that case is not on point. It concluded that: (1) a
school district is a corporation within the meaning of Minn. Stat. ch. 211A and therefore

                                            6
commissioner of “at least . . . the effect of a bond issue on local property taxes by the

property class and valuation.”         Minn. Stat. § 123B.71, subd. 9(8) (2012).       The

commissioner was then required to submit a review and comment “about the educational

and economic advisability of the project.” Minn. Stat. § 123B.71, subd. 11 (2012).

Finally, respondents had to publish “[a]t least 20 days but not more than 60 days before

[the] referendum . . . a summary of the commissioner’s review and comment of that

project in the legal newspaper of the district.” Minn. Stat. § 123B.71, subd. 12 (2012).

Respondents’ letter enclosed the commissioner’s review and comment and summarized

its results, also fulfilling the mandate of Minn. Stat. § 123B.71, subd. 12, that

“[s]upplementary information shall be available to the public.”

       Assuming arguendo that respondents’ obligation under Minn. Stat. § 123B.71,

subd. 12, did conflict with the prohibition of Minn. Stat. § 211B.13, the obligation would

prevail. When a specific statutory provision appears to contradict a general provision, the

specific provision controls within its scope of application. Minn. Stat. § 645.19 (2012).

Respondents had a very specific statutory “obligation . . . to educate voters on the

purposes and effects of a district-proposed ballot question.” Abrahamson, 819 N.W.2d at

140. The statutory limitation on influencing voters imposed on “[a] person” by Minn.

Stat. § 211B.13 is far more general.

subject to its campaign-finance-reporting requirements, and (2) the inclusion of a “worst
case assumption” of a prospective deficit was not a prima facie violation of Minn.
211B.06 (prohibiting the dissemination of false information to promote or defeat a ballot
question). Abrahamson, 819 N.W.2d at 130. Relators have not said or implied that any
of the information in respondents’ letter was false, and respondents’ corporate status was
not at issue.


                                              7
                                   DECISION

      Respondents’ letter informing voters of a tax advantage consequent upon the

passing of a referendum was mandated by Minn. Stat. § 123B.71, subd. 12; was protected

by the First Amendment; and did not violate Minn. Stat. § 211B.13.

      Affirmed.




                                           8